Terry, C. J., delivered the opinion of the Court—Burnett, J., concurring.
This is an action to recover the value of the plaintiff’s services as superintendent of a building erected by defendants.
Two points are presented upon appeal: first, that the verdict is not sustained by the evidence; second, that the Court erred in refusing to instruct the jury “ that plaintiff, being one of the contractors for the erection of the building, it would be against public policy to allow him to act as superintendent of the same building; and any contract made with him by such superintendent was void.”
There was no error in refusing this instruction; it may be true that the duties of superintendent are, in some respects, in conflict with the interest of the contractor; but certainly, if the defendants, with a full knowledge of his position, chose to employ the plaintiff, and to rely on his good faith and honesty for the discharge of his duties, there is no reason that he should not receive the value of his services, especially as there is no pretence that his duties as superintendent were not faithfully and satisfactorily performed.
Upon the other point, we have frequently ruled that we would not interfere with the finding of a jury upon questions of fact, when there was any evidence to sustain it.
Judgment affirmed.